Case: 16-11179   Date Filed: 10/21/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11179
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 6:15-cv-00139-JA-TBS


ANDREW RAMDEEN,

                                                     Plaintiff-Appellant,

                                  versus

PRUDENTIAL INSURANCE COMPANYFO AMERICA,
A Foreign Corporation,
BANK OF NEW YORK MELLON CORPORATION (THE),
A Foreign Corporation,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (October 21, 2016)

Before WILSON, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                Case: 16-11179       Date Filed: 10/21/2016      Page: 2 of 5




       Andrew Ramdeen, an employee of The Bank of New York Mellon

Corporation (BNYMC) sued (1) Prudential Insurance Company of America

(Prudential) under the Employee Retirement Income Security Act (ERISA) for

denying Ramdeen a benefit under a long-term disability plan and (2) BNYMC for

breach of a company policy that, according to Ramdeen, entitles him to a

short-term disability benefit.1 The district court granted summary judgment for the

defendants and against Ramdeen, who appeals the judgment.

       We review de novo both (1) the district court’s affirmation of Prudential’s

ERISA benefit decision, see Blankenship v. Metro. Life Ins. Co., 644 F.3d 1350,

1354 (11th Cir. 2011) (per curiam), and (2) the district court’s dismissal of the

breach-of-contract claim against BNYMC, see Patterson v. CitiMortgage, Inc.,

820 F.3d 1273, 1276 (11th Cir. 2016) (“We review de novo the district court’s

grant of summary judgment, considering all of the evidence and the inferences it

may yield in the light most favorable to the nonmoving party.” (internal quotation

marks omitted)). In other words, we apply for each claim the standard of review

that the district court was required to, and did, apply.




       1
       Although Ramdeen initially sued BNYMC under ERISA, the parties later agreed that
BNYMC’s policy offering a short-term disability benefit meets an exception to the applicability
of ERISA. See 29 C.F.R. § 2510.3-1(b)(2).
                                               2
               Case: 16-11179     Date Filed: 10/21/2016    Page: 3 of 5


                                           I.

      In considering the ERISA claim against Prudential, the district court was

required to review de novo Prudential’s decision to deny Ramdeen a long-term

disability benefit. See Blankenship, 644 F.3d at 1354 (“[First, a]pply the de novo

standard to determine whether the claim administrator’s benefits-denial decision is

‘wrong’ . . . ; if it is not, then end the inquiry and affirm the decision.”). Because

Prudential correctly denied Ramdeen the benefit, we affirm.

      Although in 2008 Ramdeen suffered a stroke and received a short-term

disability benefit from BNYMC, Ramdeen returned to work in 2009 and

performed the same duties for four years (although different duties from before the

stroke). Ramdeen filed for a long-term disability benefit in 2014 but based on the

same 2008 stroke. The claims relied heavily on the notes of Dr. Rajan Kapoor,

who had treated Ramdeen since his stroke and who noted only minor pain

remaining on the right side of Ramdeen’s body and a few blood-related

irregularities. Prudential consulted two doctors, each of whom concluded, after

review of Ramdeen’s medical record, that he could continue performing his duties,

which were sedentary.

      Ramdeen argues that Prudential failed to consider, in determining his

eligibility for benefits, his claim of cognitive impairment. However, Ramdeen

offers no evidence other than a scribble in Dr. Kapoor’s notes that read, “Not able


                                           3
              Case: 16-11179     Date Filed: 10/21/2016    Page: 4 of 5


to make decisions.” Each of the two doctors that Prudential consulted concluded

that Dr. Kapoor’s scribble is unsupported and insufficient to evince cognitive

impairment. Also in 2009 Dr. Lata Bansal, Ramdeen’s neurologist at the time,

noted that although Ramdeen suffered cognitive impairment immediately after his

stroke he improved greatly and that “[o]n examination no weakness was detected.”

For four years, Ramdeen successfully performed the same duties without receiving

bad performance reviews. Nothing in the record other than Ramdeen’s claims

supports the existence of cognitive impairment.

      We determine that Prudential correctly denied Ramdeen’s claim for a

long-term disability benefit and thus affirm the district court’s affirmation of

Prudential’s decision.

                                          II.

      To grant summary judgment dismissing Ramdeen’s breach-of-contract claim

against BNYMC, the district court was required to determine that no genuine

dispute of material fact exists and that “the movant is entitled to judgment as a

matter of law.” See Fed. R. Civ. P. 56(a). Ramdeen argues that, by denying him a

short-term disability benefit, BNYMC breached the company policy offering such

benefit. However, the policy states that the “employee is responsible . . . for

providing timely, complete, and accurate documentation as required by the

disability management administrator.” Shortly before filing a claim for a


                                           4
              Case: 16-11179    Date Filed: 10/21/2016   Page: 5 of 5


long-term disability benefit with Prudential, Ramdeen filed a claim for a short-term

disability benefit with BNYMC. And even “considering all of the evidence and

the inferences it may yield in the light most favorable to the nonmoving party,”

Patterson, 820 F.3d at 1276, Ramdeen’s documentation supported neither a claim

of physical disability nor a claim of cognitive impairment.

      We determine that no genuine dispute of material fact exists and that

BNYMC is entitled to judgment as a matter of law. Thus, we affirm the district

court’s dismissal of the breach-of-contract claim against BNYMC.

      AFFIRMED.




                                         5